         Case 3:16-cv-02010-WWE Document 86 Filed 06/06/19 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF CONNECTICUT


STEPHEN M. KENNEDY and ALICIA J.
CARSON, on behalf of themselves and all                   No. 3:16-cv-2010-WWE
others similarly situated,

        Plaintiffs,

        v.                                                June 6, 2019

 MARK T. ESPER, Secretary of the Army,

        Defendant.




             MOTION FOR LEAVE FOR LAW STUDENT INTERN TO APPEAR


       Plaintiffs respectfully request leave for Law Student Intern ANDREW C.

DEGUGLIELMO to appear in this matter on behalf of STEPHEN M. KENNEDY and ALICIA

J. CARSON, under the supervision of MICHAEL J. WISHNIE and RENÉE A. BURBANK of

the Jerome N. Frank Legal Services Organization, subject to the provisions of the District of

Connecticut Local Rules of Civil Procedure 83.9.


Dated: June 6, 2019
New Haven, CT

                                             Respectfully Submitted,

                                             By: /s/ Michael J. Wishnie

                                             Michael J. Wishnie, ct27221
                                             Renée A. Burbank, ct30669
                                                    Supervising attorneys
                                             Samuel J. Davis
                                             Andrew C. DeGuglielmo
                                             Samuel E. Frizell
                                             Jordan R. Goldberg
                                             Catherine E. McCarthy
Case 3:16-cv-02010-WWE Document 86 Filed 06/06/19 Page 2 of 3



                                   Law student interns
                           Veterans Legal Services Clinic
                           Jerome N. Frank Legal Services Organization
                           Yale Law School
                           P.O. Box 209090
                           New Haven, CT 06520-9090
                           Tel: (203) 432-4800
                           michael.wishnie@ylsclinics.org
         Case 3:16-cv-02010-WWE Document 86 Filed 06/06/19 Page 3 of 3



                                CERTIFICATION OF SERVICE

I hereby certify that on June 6, 2019, copies of the foregoing Motion for Leave for Law Student

Intern to Appear and Attached Law Student Intern Appearances were filed electronically. Notice

of this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing

system. Parties may access this filing through the Court’s CM/ECF system.



                                                                /s/ Michael Wishnie
                                                                Michael J. Wishnie, ct28616
                                                                P.O. Box 209090
                                                                New Haven, CT 06520-9090
                                                                Tel: (203) 432-4800
                                                                michael.wishnie@ylsclinics.org
